Title: Isaac Smith Sr. to John Adams, 2 April 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston Aprill. 2d. 1777
     
     Yours by Docto. Jackson I received last week, he had letters to Others likewise. I waited on him with some Others att his lodgings. Mr. Jonathan Williams Offering his servise, itt was not worth while for more to be concerned.
     I recommended him to a person att Salem, and to Our Kindsman Tufts att Newbury, who writes me he has undertaken to dispose of a quantity and whose fidellity may be confided in as any person what ever.
     I have just received One from you for Mrs. Adams—As likewise some News papers by Colo. Moulton: Bradford’s paper I take weekly, the Other do not, but iff ever the post gets regurarlly Again and you have a mind to send the Other weekly, to Mrs. Adams I can send itt to her.—I Observe in One of your News papers a ship being taken in your bay. Itt has been a little Misterious that such Valuable Vessells should not have some Guns when they come home. I have known many Vessells taken this Year past for want of even a single Gun.
     I Observe what you say as to my Appointment on some dispute but have not heard any thing About itt, and wish may not.
     Betscy Cranch is in Town. Your family is well.
     I am sorry to here Genl. Washington has no larger Armey got to gether yet. By what I can learn we have already raised as many as he has got with him from all the Other Goverments, however hope Ere this he may have double or ttrible the Number.
     
      I am Sr. Yr. hume. servant,
      Isaac Smith
     
    